Title: From Mercy Otis Warren to Abigail Smith Adams, 28 June 1813
From: Warren, Mercy Otis
To: Adams, Abigail Smith



Plymouth June 28th 1813—

I have not received a Letter for a long time that gave me such real heart-felt pleasure, as yours of the 20th. Instt.—I had been led from report to despair of the life of my friend, Mrs Smith.— Think then, how much I must rejoice to see her mother write concerning her in so good spirits, and to express a hope of again embracing her daughter, under the parental roof.—I also rejoice to hear of your own recovery, thought I had not before, heard of your illness.—When it was announced to me, that you was going to New-York, I had just begun to calculate on the fulfillment of your promise of a visit on the return of Spring.—This I shall still anticipate when the cold damps which have long hovered in our atmosphere, shall cease to invade our weak and shivering tabernacle that seems ready to break at every breeze.—
Do not the Elements of nature, of late, seem to wear a more hostile appearance as it regards the happiness of mankind, while their own passions are set in array against every thing that can yield quietude and peace to rational thinking beings, sensible of the shortness of duration here?—Does not the war of nations and the bitterness of party-spirit evince a disposition in men to annihilate the present existence of their fellow-beings and cut short the  of time loaned for a preparation for Eternity?—
May we my dear Madam, who have been indulged with the loan of so many months & years for this important work, double our diligence to improve as we ought the wasting thread of time, that when it is wound up we may with the tranquillity need the period so much dreaded by all the sinful sons and daughters of the first transgressor!—
The inclosures which accompanied your agreeable Letter, I consider us a mark of confidence and friendship—This has enhanced the pleasure of reading Letters so well written and so replete with information and judicious observations.—His parents must have a rich feast of reason in the correspondence of such a Son.—I now thank you for permitting me a participation in your pleasure by gratifying unasked the desire I have long had, to peruse the Letters of the American Minister at the Russian Court.—
My Sons have been equally delighted with myself in the entertainment received by these communications.— But, perhaps there has been an ardency of spirit that has led one of them to a circumstance that may require some apology.—He could not forbear a pencil mark on some particular passages—this may easily be erased by an India Rubber.—There is such a similarity of sentiment and such an energy of feeling, that I could scarcely prevent his making more marks of his approbation.—Indeed we could none of us be willing to return a package we have so much admired, without a second perusal—this will excuse the delay of one or two posts.
Your Son observes, that he might have been forgotten by many of his American friends.—But if either of his parents shd: think it worth while when they write again, to name the aged associate of his father & mother, you may assure him, that however absence may lead to forgetfulness in any of his Countrymen, he has certainly a trio of friends in one family.—
Whatever may be the nature of our present enjoyments, I believe it natural both for man and woman tocry for more—thus, I do not despair of similar favors  future, from the same quarter from whence I have recently received so much pleasure.—
My family reciprocate your expressions of kindness to them, and unite with me in sincere wishes for the happiness of each member of yours.—
Mercy Warren